Case 20-10846 Doc 257 Filed 07/17/20 Entered 07/17/20 08:58:55 Main Document Page 1 of 2




                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF LOUISIANA

   In re:                                            )
                                                     )   Case No. 20-10846
   THE ROMAN CATHOLIC CHURCH OF                      )
   THE ARCHDIOCESE OF NEW ORLEANS                    )   Section “A”
                                                     )
                   Debtor.                           )   Chapter 11


            ORDER AUTHORIZING THE EMPLOYMENT AND RETENTION
        OF PACHULSKI STANG ZIEHL & JONES LLP AS CO- COUNSEL FOR THE
               OFFICIAL COMMITTEE OF UNSECURED CREDITORS

            The Court held a hearing on July 16, 2020, on the Application of the Official Committee

   of Unsecured Creditors (the “Committee”) to Employ Pachulski Stang Ziehl & Jones LLP

   (“PSZJ”) as Co-Counsel for the Committee [Docket # 181] (the “Application”), together with the

   Declaration of Linda F. Cantor in the above-captioned matter. Considering the Application, the

   record, the law applicable thereto, and given that there was no objection filed thereto, the Court

   orders as follows:

            IT IS ORDERED that, pursuant to 11 U.S.C. §§ 328(a) and 1103 of the Bankruptcy

   Code, the Committee is authorized to employ PSZJ as its co-counsel in this chapter 11 case,

   effective as of May 22, 2020, on a final basis.

            IT IS FURTHER ORDERED that the Court specifically reserves its right to review the

   reasonableness of fees, including hourly rate and time involved.

            IT IS FURTHER ORDERED that PSZJ shall apply for compensation for professional

   services rendered and reimbursement of expenses incurred in connection with this chapter 11

   case in compliance with sections 330 and 331 of the Bankruptcy Code of the Bankruptcy Code

   and the applicable provisions of the Bankruptcy Rules, the Local Rules, the Complex Case

   Procedures and any other applicable procedures and orders of the Court. PSZJ shall also make a
                                                 1
Case 20-10846 Doc 257 Filed 07/17/20 Entered 07/17/20 08:58:55 Main Document Page 2 of 2




   reasonable effort to comply with the requests for information and additional disclosures as set

   forth in the U.S. Trustee Guidelines, both in connection with the Application and all applications

   for compensation and reimbursement of expenses filed by PSZJ in this chapter 11 case.

          IT IS FURTHER ORDERED that PSZJ shall serve this Order on the required parties

   pursuant to this Court’s Order Limiting Notice, and file a certificate of service to that effect

   within three (3) days.

                  New Orleans, Louisiana, July 17, 2020.



                                                     MEREDITH S. GRABILL
                                                UNITED STATES BANKRUPTCY JUDGE




                                                   2
